SMITH, Judge,
concurring in part and dissenting in part:
I concur with Judge Lymburner’s analysis and conclusion that Charge II and its specification (negligent discharge of a weapon) must be set aside and dismissed. I further agree that the adjudged forfeitures should be stated in “whole dollars to be forfeited each month and the number of months the forfeiture will last.” R.C.M. 1003(b)(2).
I would not, however, approve the bad-conduct discharge. The record indicates that appellant’s military service was outstanding. Appellant stands convicted of negligently killing his best friend under circumstances that totally foreclose the possibility of criminal intent or malice. All witnesses and parties to the trial, with the exception of the trial counsel, recommended retention in the service or suspension of the discharge. It is clear from the record that the imposition of the bad-conduct discharge accomplishes no useful purpose other than to satisfy an abstract concept of punishment for punishment’s sake or perhaps to deter similar conduct in others (a concept that I believe has little application in cases of this type). I find that imposition of the bad-conduct discharge is, in the absence of useful purpose, inappropriate.